The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kay county of having the unlawful possession of intoxicating liquor and his punishment fixed at a fine of $50 and imprisonment in the county jail for a term of 30 days.
At the time charged, officers with a search warrant searched the filling station and premises of defendant. Near the station they found about seven half pints and two pints of whisky. The evidence is not clear whether this was on the lots occupied by the filling station or on the adjoining lot. Defendant denied any knowledge of the whisky, and offered evidence of previous good character. The evidence of possession was circumstantial.
The only assignment argued in which there is any merit is that the court erred in refusing a requested instruction on circumstantial evidence. This court has repeatedly held that, where the evidence is entirely circumstantial, it is error for the court to refuse to give a requested instruction on the law applicable thereto.
The case is reversed and remanded. *Page 315